635 P.2d 1182 (1981)
STATE of Alaska, Petitioner,
v.
The Honorable Douglas J. SERDAHELY, Judge of the Superior Court, and the Superior Court for the State of Alaska, First Judicial District, Respondents.
STATE of Alaska, Petitioner,
v.
George H. HOHMAN, Jr., Respondent,
Michael DEMAN, Real Party in Interest.
No. 6370.
Supreme Court of Alaska.
November 10, 1981.
Timothy Petumenos, Asst. Atty. Gen., Anchorage, Dean J. Guaneli, Asst. Atty. Gen., Daniel W. Hickey, Chief Prosecutor, and Wilson L. Condon, Atty. Gen., Juneau, for petitioner.
Thomas Findley, Findley & Brinkman, Juneau, for real party in interest.
Jeffrey M. Feldman and James D. Gilmore, Gilmore & Feldman, Anchorage, for Arthur F. Kelly, II, as amicus curiae.
Before BURKE, C.J., RABINOWITZ, CONNOR and MATTHEWS, JJ., and MOORE, Superior Court Judge.[*]

OPINION
PER CURIAM.
1. The Original Application for Relief filed in the Court of Appeals on October 26, 1981, certified to and accepted by this court pursuant to AS 22.05.015(b) and Appellate Rule 408(b), is granted.
2. The Order of the Superior Court of October 15, 1981 entitled Denial of State's Application to Compel Testimony of Michael DeMan and Denial of State's Motion to Stay Hohman's Trial is affirmed.
3. This court adopts pursuant to its supervisory powers as a rule of practice the provisions of Rule 732 of the Uniform Rules of Criminal Procedure including subsection (b) relating to the nature and scope of immunity for the reasons expressed in the commentary to the rule.
COMPTON, J., not participating.
NOTES
[*]  Moore, Superior Court Judge, sitting by assignment made pursuant to article IV, section 16 of the Constitution of Alaska.